Name: Commission Regulation (EU) NoÃ 1257/2009 of 15Ã December 2009 amending Regulation (EC) NoÃ 391/2007 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 861/2006 as regards the expenditure incurred by Member States in implementing the monitoring and control systems applicable to the Common Fisheries Policy
 Type: Regulation
 Subject Matter: fisheries;  budget
 Date Published: nan

 19.12.2009 EN Official Journal of the European Union L 338/22 COMMISSION REGULATION (EU) No 1257/2009 of 15 December 2009 amending Regulation (EC) No 391/2007 laying down detailed rules for the implementation of Council Regulation (EC) No 861/2006 as regards the expenditure incurred by Member States in implementing the monitoring and control systems applicable to the Common Fisheries Policy THE EUROPEAN COMMISSION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 31 thereof, Whereas: (1) The EU has been financing Member States actions in the field of fisheries control and enforcement since 1990 pursuant to the objectives of the Common Fisheries Policy set out in particular by Council Regulation (EC) No 2371/2002 (2). (2) Regulation (EC) No 861/2006 provides, amongst other actions, for EU financial measures for expenditure on fisheries control, inspection and surveillance for the period 2007 to 2013. Commission Regulation (EC) No 391/2007 (3) establishes detailed rules for the implementation of such measures. (3) In view of the principle of sound financial management, Member States must have clear indications on the rules to be followed in order to benefit from EU financial assistance when incurring on expenditure in the area of fisheries control and enforcement. (4) Rules applicable to the EU financial contribution to national control programmes should be simplified and clarified. (5) Claims for reimbursement have to be linked to the precise Commission decision approving the project for which a reimbursement is claimed. (6) Specific rules should be set for the eligibility of expenditure incurred in implementing projects co-financed under several successive Commission decisions. (7) Claims for reimbursement by project may be sent to the Commission before a project is completed. Therefore Member States are required to request reimbursement within a certain time following the date on which expenditure was incurred or it will be considered as ineligible. (8) Regulation (EC) No 391/2007 should therefore be amended accordingly, (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 391/2007 is amended as follows: 1. Article 7 is amended as follows: (a) In paragraph (1), the following subparagraph is added: In case of projects co-financed under several successive Commission decisions, the first subparagraph shall apply only with regard to the first Commission decision approving the projects concerned. (b) The following paragraph (2) is added: 2. Expenditure for which reimbursement has not been claimed within the time specified in Article 11 paragraph 1 shall be considered as ineligible. (c) Subsequent paragraphs are renumbered accordingly. 2. Article 11 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Member States shall submit to the Commission their claims for reimbursement within 12 months of the end of the year in which the expenditure was incurred. Those claims shall clearly indicate the project and the Commission decision to which they relate. (b) paragraph 4 is deleted; (c) paragraph 6 is replaced by the following: 6. If the Commission considers that the claim does not comply with the conditions laid down in Regulation (EC) No 861/2006, in this Regulation, in the decision provided for in Article 21 of Regulation (EC) No 861/2006, or with EU legislation on the award of public contracts, it shall request the Member State to submit its observations on the matter within one month from the Commission's request. If the examination confirms non compliance, the Commission shall refuse to reimburse all or part of the expenditure at issue and, where appropriate, request reimbursement of undue payments. 3. In Article 12, paragraph 2 is replaced by the following: 2. Reimbursement shall be made in euro on the basis of the exchange rate published in the C series of the Official Journal of the European Union of the month on which the invoice is registered in the accounting system of the authorising department of the Commission. 4. Article 14 is amended as follows: (a) in paragraph 2 (a), point (iv) is replaced by the following: (iv) a list of the projects which are given up, if any; (b) in paragraph 2 (b), point (iv) is replaced by the following: (iv) a list of the projects which were not implemented, if any, with the indication of the EU contribution to those projects, 5. In Annex VI (d) point (vii), is replaced by the following: (vii) Information on public procurement: in all cases where expenditure exceeds the publication threshold ceiling, the photocopy of the tender notices published in the Official Journal of the European Union, the minutes of the tenders opening, the evaluation of tenders, the award notice as well as the contract shall be enclosed. Expenditure incurred on vessels and aircraft to be used fully or partly for fisheries control purposes cannot benefit from any exemption from EU procurement rules with reference to Article 346 Treaty on the Functioning of the European Union; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 358, 31.12.2002, p. 59. (3) OJ L 97, 12.4.2007, p. 30.